379 So. 2d 1331 (1980)
Julianne J. DROUBIE, Appellant,
v.
Robert J. DROUBIE, Appellee.
No. 79-479.
District Court of Appeal of Florida, Second District.
February 20, 1980.
N. David Korones of Korones, Downey & Glenn, Clearwater, for appellant.
*1332 George W. Greer, Clearwater, for appellee.
BOARDMAN, Judge.
We affirm the portion of the trial court's order of modification of the final judgment of divorce increasing the child support payments in this case. The trial court has broad discretion in determining the amount of child support, Kahn v. Kahn, 78 So. 2d 367 (Fla. 1955), and we cannot say that the trial court abused its discretion here. However, we do feel the trial court abused its discretion in refusing to award the wife attorney's fees.
The trial court is to consider the financial resources of both parties in determining an award of attorney's fees. § 61.16, Fla. Stat. (1977); Gray v. Gray, 362 So. 2d 294 (Fla.2d DCA 1978). Here the disparity in the parties' relative financial positions justifies an award of attorney's fees to the wife.
Accordingly, the portion of the trial court's order holding each party responsible for his or her own attorney's fees and costs is REVERSED and the cause REMANDED with directions to award the wife attorney's fees. The order is otherwise affirmed.
HOBSON, Acting C.J., and ORR, GEORGE, Associate Judge, concur.